DETAILED ACTION 

Notice of Pre-A/A or AJA Status 
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	The following is in response to Applicant's amendment filed on June 30, 2022. Applicant's June 30, 2022. By the Amendment, applicant amended claims 30-32, 36, 40-44, 46-52, 56, and 59. Currently Claims 30-59 are pending and allowed.  

EXAMINER'S AMENDMENT 
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Amendment to the Claim: 
Claim 47 line 1, “401” has been deleted, and -- 40 -- has been inserted.


				Allowable Subject Matter
4.    Claims 40-59 are allowed.

				Reasons for Allowance
5.  	The following is an examiner’s statement of reasons for allowance:
	The prior art references most closely resembling Applicant’s claimed invention are Pape et al (US Patent No. 8447664) in view of Mun (US Application Pub. No: 20140324521). The combination of Pape and Mun taken individually or in any combination, failed to teach:
	“executing an inventory valuation engine at the one or more servers or the one or more cloud computing devices; determining, using the inventory valuation engine executed at the one or more servers or the one or more cloud computing devices, an inventory residence time segment associated with the inventory residence time period of the item; determining, using the inventory valuation engine executed at the one or more servers or the one or more cloud computing devices, a discount level to apply to the prior performance data based on the inventory residence time segment; generating, using the inventory valuation engine executed at the one or more servers or the one or more cloud computing devices, a future sales estimate for the item based on the discount level; and causing adjustment of a notification policy, using the one or more servers or the one or more cloud computing devices, based on the future sales estimate, such that the notification policy comprises an indication that the item is to be included in electronic marketing communications to consumer devices” as recited in independent claim 30.
	“execute an inventory valuation engine; determine, using the inventory valuation engine, an inventory residence time segment associated with the inventory residence time period of the item; determine, using the inventory valuation engine, a discount level to apply to the prior performance data based on the inventory residence time segment; generate, using the inventory valuation engine, a future sales estimate for the item based on the discount level; and cause adjustment of a notification policy, based on the future sales estimate, such that the notification policy comprises an indication that the item is to be included in electronic marketing communications to consumer devices” as recited in independent claims 40 and 50.
	The above limitations of independent claims 30, 40 and 50 provide the integration into a meaningful limitation that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field, and provides meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.  
 	As per dependent claims, 31-39, 41-49, and 51-59, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 30, 40, and 50. Therefore, these dependent claims are allowable for the same reason set forth above. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROMAIN JEANTY/Primary Examiner, Art Unit 3623